The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 5/6/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on US 10,722,117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Fein et al. (Fein; US 2006/0229510) discloses a system (Abstract), comprising:  an information collection system ([0011] pulse oximetry system), comprising:  a monitor ([0007] an oximeter monitor) configured to be coupled to multiple sensors  over time ([0013] teaches look up tables used by a monitor to match the code in different sensors, (which would be coupled to monitor over time)) to monitor one or more physiological characteristics of one or more patients ([0003] pulse oximetry is typically used to measure various blood flow characteristics including, but not limited to, the blood-oxygen saturation of hemoglobin in arterial blood, the volume of individual blood pulsations supplying the tissue, and the rate of blood pulsations corresponding to each heartbeat of a patient. Measurement of these characteristics has been accomplished by use of a non-invasive sensor); a first sensor comprising a sensor memory ([0008] memory element 56 of sensor 50); and a database (62, 63 of Fig 1, [0013] display text for a plurality of specific models of pulse oximeter sensors can be stored in a lookup table coupled in parallel with lookup tables 62 and 63 in the pulse oximeter monitor), wherein the monitor is configured to receive sensor identifying information from the first sensor  [0013] pulse oximeter monitor reads a sensor code from memory 56 when the sensor 50 is connected to the oximeter), wherein the information collection system is configured to read unique sensor identifying information ([0115] a code can be stored in the sensor memory identifying the sensor manufacturer. This code can be read and used to indicate operability with monitors of other manufacturers, or to indicate any conversion algorithm that may be needed for a signal from a sensor to be used by a monitor from a different manufacturer. The code can also be used to allow only supported features to be used) and display information related to plural uses of the same sensor ([0017] safety messages relating to the proper use of the sensor can be encoded in memory 56 and displayed on a display screen in human readable form).
Al-Ali (US 2006/0097135) discloses storing the identifying information ([0065] record corresponding to unique identifier) and the uses in a database ([0065] oximetry system 800 further includes the microprocessor 120 of the oximeter 105 connected to a memory, such as a database 815. According to the preferred embodiment, the database 815 is stored locally in the memory of the oximeter 105. The oximeter 105 reads the unique identifier from the memory device 810 on the sensor 200 and, if necessary, creates a record in the database 815 corresponding to the unique identifier. Then, as the sensor 200 is used, the oximeter 105 accesses the record corresponding to the unique identifier so as to update the information relating to the longevity of the sensor 200. This information may advantageously include timing information, such as a decremented or incremented chronological count. The information may also, or alternatively, include the number of times the sensor 200 has been used, the number of drive signals the sensor 200 has received, or other similar methods of determining the amount of use for the particular sensor 200 having the particular unique identifier).
While Fein and Al-Ali disclose pulse oximetry systems that record sensor information, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein the database provides identification of duplicate data, inclusive of serial number, for a particular sensor; and, wherein the system is configured to check to see if a record of remanufacturing of said sensor is present in the database, as detailed in the independent claims.
Swedlow et al.  (Swedlow; US 2004/0006261) discloses a system (Abstract, [0022]), comprising:  a monitor ([0036]) configured to be coupled to multiple sensors ([0030] counter, [0031] clock, [0028], [0034] alarms) over time to monitor one or more characteristics of one or more patients ([0030] how long a patient has been monitored ; [0031] date and time of monitoring; [0034] alarm occurrences); and a first sensor (50 of Fig 1) of the multiple sensors, wherein the first sensor comprises a sensor memory (memory chip 56), wherein the monitor is configured to transfer information to the first sensor for storage in the sensor memory of the first sensor ([0026] the oximeter monitor stores a patient's current trend data into memory 56 to maintain a historical data for the patient; [0027] blood oxygen saturation level, pulse rate, pulse amplitude value, temperature data, blood pressure, perfusion data, or any other patient data during the monitored time may be stored in memory 56 by the oximeter monitor; [0030], [0031], [0034], [0036] oximeter monitor can store a patient ID in memory 56 of sensor 50), and the information comprises information related to one or more sensors of the multiple sensors that are coupled to the monitor ([0030] how long a patient has been monitored ; [0031] date and time of monitoring; [0034] alarm occurrences).
McKenna et al. (McKenna; US 2011/0213216) teaches a monitor (12 of Fig 1) configured to be coupled to multiple sensors (14 of Fig 1) over time to monitor one or more physiological characteristics of one or more patients ([0022], [0024]) and collect the data into memory ([0031]).  McKenna teaches a first sensor joins a network of other sensors that share information ([0024] medical sensors 14 join a wireless web 16, which include, for example, photoplethysmographic sensors, temperature sensors, respiration bands, blood pressure sensors, electrocardiogram (ECG) sensors, electroencephalogram (EEG) sensors, pulse transit time sensors; [0045] sensors 14 may self-assemble into a wireless web 16 on a patient 26, each wireless medical sensor 14 of the wireless web 16 may convey information from one local sensor 14 to another local sensor 14, propagating information to and from the patient monitor 12), but teaches that the sensors join the network at the same time ([0080]).
While Swedlow and McKenna disclose patient sensors that transfer data, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of a first sensor receiving information related to one or more sensors of the multiple sensors that were coupled to the monitor prior to the first sensor, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685